DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2022 has been entered.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-7, 9-10, 12, and 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite an abstract idea as discussed below.  This abstract idea is not integrated into a practical application for the reasons discussed below.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the reasons discussed below.  
Step 1 of the 2019 Guidance requires the examiner to determine if the claims are to one of the statutory categories of invention.  Applied to the present application, the claims belong to one of the statutory classes of a process or product as a computer implemented method or a computer system/product.


Claim 1 is copied below, with the limitations belonging to an abstract idea being underlined.
A system section data management device comprising:
a memory coupled to a processor, the memory storing instructions that when executed by the processor configure the processor to:
acquire and store first input data of first system section data having a plurality of first input parameters, the plurality of first input parameters including an amount of power generated and a phase of the power generated for each of a plurality of power supply facilities of a power system and a phase of each power transmission line connecting each of a plurality of substations to the power supplies of the power system,
store output data having a plurality of output parameters by analyzing the first input data, and a plurality of associations between the first input data and the output data, wherein the associations between the first input data and the output data are non-linear;
calculate a division condition based on the output data, the division condition specifying a first division value on a first axis of two axes and a second division value on a second axis of the two axes which divides a distribution of the output data on a plot with the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, a first axis of the two axes corresponding to one of the at least two parameters indicates weak parts of a power system indicated by the first input data and a second axis of the two axes corresponding to one of the at least two parameters indicates weak areas of the power system, 
derive the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the first division value of the first axis and the second division value of the second axes, to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule belonging to the second input data group to be a second output data distribution rule, and
estimate an output data distribution region of second input data, which is different than the first input data and has a plurality of second parameters, which are different than the plurality of first parameters, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the second input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto, and combining the first output data distribution region candidate and the second output data distribution region candidate with each other.



Claim 10 is copied below, with the limitations belonging to an abstract idea being underlined.
A system section data management method comprising:
acquiring and storing first section data having a plurality of first input parameters as first input data, the plurality of first input parameters including an amount of power generated and a phase of the power generated for each of a plurality of power supply facilities of a power system and a phase of each power transmission line connecting each of a plurality of substations to the power supplies of the power system; 
analyzing the first input data to output data having a plurality of output parameters; 
storing the first input data and the output data in association with each other, wherein the associations between the first input data and the output data are non- linear; 
calculating a division condition based on the output data, the division condition specifying a first division value on a first axis of two axes and a second division value on a second axis of the two axes, which divides a distribution of the output data on a plot with the two axes corresponding to at least two parameters among the plurality of output parameters into a plurality of regions, a first axis of the two axes corresponding to one of the at least two parameters indicates weak parts of a power system indicated by the first input data and a second axis of the two axes corresponding to one of the at least two parameters indicates weak areas of the power system; 
deriving the output data of the divided output data distribution by setting input data aggregates, corresponding to output data equal to or greater than or equal to or less than the first division value of the first axis and the second division value of the second axes to be first and second input data groups, setting a first rule belonging to the first input data group to be a first output data distribution rule, and setting a second rule belonging to the second input data group to be a second output data distribution rule; 
estimating an output data distribution region of second input data, which is different than the first input data and has a plurality of second parameters, which are different than the plurality of first parameters, calculating a first output data distribution region candidate obtained by applying the first output data distribution rule to the second input data and a second output data distribution region candidate obtained by applying the second output data distribution rule thereto; and
combining the first output data distribution region candidate and the second output data distribution region candidate with each other to estimate an output data distribution region of the new input data.

The limitations underlined can be considered to describe a mathematical concept, namely a series of calculations leading to one or more numerical results or answers, obtained by a sequence of mathematical operations on numbers. The lack of a specific equation in the claim merely points out that the claim would monopolize all possible appropriate equations for accomplishing this purpose in all possible systems. These steps recited by the claim therefore amount to a series of mental and/or mathematical steps, making these limitations amount to an abstract idea.

The additional elements in the claim have been left in normal font.  
The additional limitations in relation to the system section data management device with a processor and a memory with stored instructions does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). The claim does not recite a particular machine applying or being used by the abstract idea. 
The additional limitation relating to acquiring data, storing the acquired data, and storing the determined output data equates to extrasolution data activity/post-solution data activity, i.e. data gathering and storing the results (see MPEP 2106.05(g)). The additional limitation that define the type of data that is acquired does not tie the claims to a practical application, it only describes the type of data received and analyzed. 
The claims do not integrate the abstract idea into a practical application. Various considerations are used to determine whether the additional elements are sufficient to integrate the abstract idea into a practical application. The claim does not recite a particular machine applying or being used by the abstract idea. The claim does not effect a real-world transformation or reduction of any particular article to a different state or thing.  (Manipulating data from one form to another or obtaining a mathematical answer using input data does not qualify as a transformation in the sense of Prong 2.)  
The claim does not contain additional elements which describe the functioning of a computer, or which describe a particular technology or technical field, being improved by the use of the abstract idea.  (This is understood in the sense of the claimed Diamond v Diehr, in which the claim as a whole recited a complete rubber-curing process including a rubber-molding press, a timer, a temperature sensor adjacent the mold cavity, and the steps of closing and opening the press, in which the recited use of a mathematical calculation served to improve that particular technology by providing a better estimate of the time when curing was complete.  Here, the claim does not recite carrying out any comparable particular technological process.) In all of these respects, the claim fails to recite additional elements which might possibly integrate the claim into a particular practical application. Instead, based on the above considerations, the claim would tend to monopolize the abstract idea itself, rather than integrate the abstract idea into a practical application.
Step 2b of the 2019 Guidance requires the examiner to determine whether the additional elements cause the claim to amount to significantly more than the abstract idea itself.  The considerations for this particular claim are essentially the same as the considerations for Prong 2 of Step 2a, and the same analysis leads to the conclusion that the claim does not amount to significantly more than the abstract idea.
Therefore, claims 1 and 10 are rejected under 35 U.S.C. 101 as directed to an abstract idea without significantly more.

Dependent claims 2-4 are similarly ineligible. The dependent claims merely add limitations which further detail the abstract idea, namely steps detailing how the data processing algorithm is implemented, i.e. additional software limitations, and/or add additional insignificant extra solution data activity in relation to storing additional data/results. These do not help to integrate the claim into a practical application or make 

Dependent claim 6-7, 9, 12, and 14 add a display device for displaying the results of and add further data processing limitation of the recited abstract idea. The additional of the display device does not offer a meaningful limitation beyond generally linking the use of the method to a computer (see ALICE CORP. v. CLS BANK INT’L 573 U. S. ____ (2014)). Displaying the results equates to extrasolution data activity, i.e. reporting of the results (see MPEP 2106.05(g)).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Claim limitation: 
“an output data distribution region division unit …” (claim 3 and its dependent claims)
is coupled with functional language without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.  
claims 3-4 are interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not wish to have the claim limitation treated under 35 U.S.C. 112, sixth paragraph, applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112, sixth paragraph.
For more information, see Supplementary Examination Guidelines for Determining Compliance with 35 U.S.C. § 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).







Claim Rejections - 35 USC § 112 – Part 1
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
The recited “an output data distribution region division unit …” is not described or recited in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.  
With respect to the claimed units, the examiner was unable to find adequate structure (or material or acts) for performing the recited function and therefor fails the description required in 35 USC 112, first paragraph (see MPEP 2181). 

Claim Rejections - 35 USC § 112 – Part 2
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claims 3-4, as discussed above the claimed “an output data distribution region division unit …” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for the claimed parts/functions.
Applicant may:
(a) Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or 35 U.S.C. 112 (pre-AIA ), sixth paragraph; or
(b) Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the claimed function, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts so 
(a) Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or
(b) Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

Response to Arguments
Applicant’s arguments have been fully considered.
Applicant’s arguments in relation to the prior 112 Claim Rejections, i.e. antecedent basis and clarity issue in relation to dependent claims 2 and 3, have been considered and were persuasive. The amendments resolved the outstanding antecedent basis and clarity issues. However, the amendments in relation to the recitation of “a distribution rule extraction preparation unit” raises new 112 Claim issues.  

Applicant argues that the claims are patent eligible under 35 USC § 101. The applicant’s arguments are not persuasive.

The examiner respectfully disagrees. The claim do not include an express recitation of measuring any data from power generation sources. The broadly recited limitation of acquiring data does not equate to the argued measurements. Receiving data falls under the broad scope of acquiring data, and receiving data equates to insignificant extra solution data activity. 
Applicant argues that the amendments integrate the alleged abstract idea into a practical application of detecting failure signs due to the weakness or irrecoverableness of the power system without spending time on analysis. Applicant also argues that the output distribution of the input data allows for the estimation of weak parts and weak areas, and that it is possible to detect a sign of a failure or the like in the power system or a water supply system. 
The examiner respectfully disagrees. The amendment did classify the axes, i.e. a first axis of the two axes corresponding to one of the at least two parameters indicates weak parts of a power system indicated by the first input data and a second axis of the two axes corresponding to one of the at least two parameters indicates weak areas of the power system. However classifying the axes isn’t sufficient to tie the claims to a practical application. The claims themselves do not measure actual data from a power distribution system, nor do the claim recite actually identifying any weak parts or weak areas from the results of the abstract idea. The examiner is not arguing that is not possible, based on the applicant’s disclosure to make such identifications, the examiner 
Applicant also amended the claims to indicate that the association between the first input data and the output data is non-linear; however, this amendment does not tie the claimed invention to a practical application. This only defines a relationship between the data being analyzed or that a non-linear relationship is used when analyzing the data. 
Applicant argues that the claims are integrated to a practical application because from a prediction result, the maintenance plan can be corrected so as to reduce the recovery cost and the damage range at the time of a disaster. The examiner respectfully disagrees. The claims do not recite using the results to correct a maintenance plan. 
Applicant argues that the claimed invention is beyond generally linking the use of the alleged abstract idea to the technological environment of power systems. The examiner respectfully disagrees. As previously indicated, the claims do not recite measuring data from a power system, nor do the claims use the results of the abstract idea to make maintenance plan corrections in relation to a power system, and nor do the claims expressly identify weak part or weak areas of the power distribution system. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J DALBO whose telephone number is (571)270-3727. The examiner can normally be reached M-F 9AM - 5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J DALBO/           Primary Examiner, Art Unit 2865